Detailed Action
This is the first office action on the merits for US application number 16/898,696. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant's election with traverse of species e) Figs. 18 and 19 in the reply filed on June 22, 2022 is acknowledged. The traversal is on the ground(s) that the elected species of Figs. 18 and 19 specifically refers back to the species a) of Figs. 1-7 with a reference to Fig. 5 in paragraph 97 and so species a) and c) should be combined.
The argument that species a) and c) should be combined because there are common features is not found persuasive because the species restriction is based upon the mutually exclusive differences between the species. According to paragraph 97, Figs. 18 and 19 show endplates 110, 112, expansion cams 240, and socket 242. Also according to paragraph 97, a tool is inserted into socket 242 to rotate the cam and separate the endplates. Further according to paragraph 97, expansion cams 240 are supported on a unshown shaft that is connected to frame 152 and endplates 110, 112 are supported and guided by ramp channels 164A, 168A of Fig. 5. Review of Figs. 1-7 and specifically Fig. 5 does not show any structure resembling cams and does not show any empty space within the frame where a cam and shaft could be positioned. Instead, Fig. 5 provides that the white space is element 156, which paragraph 75 defines as a moveable carriage that slides within frame 152 upon rotation of screw 154 and paragraph 78 describes as mating ramps of the endplates and carriage slide against one another as the screw 154 is rotates to enable a reduction or increase in height of the endplates. That is, species a) has a change in the height of the endplates due to sliding of a carriage relative to the endplates (Fig. 5, ¶s 75 and 78) and species e) has a change in the height of the endplates due to rotating of the cams relative to the endplates (Figs. 18 and 19, ¶97). Further, the disclosure of species e) is silent to the inclusion of a carriage and, given the shown carriage of species a), there appears to be no physical space available within the frame to enable both the cams and the carriage to coexist. Thus, species a) and species e) comprise mutually exclusive expansion mechanisms.
As to clam 7, the plate being releasably detachable from the frame to reduce a profile of the spacer during insertion of the spacer into the body, the plate adapted to attach to the frame inside the body does not appear to read on the elected species. Instead, such is only shown for non-elected species of Figs. 8-14. Therefore, claim 7 is non-elected.
As to claims 8 and 9, the first endplate includes a rotatable portion having first and second transverse axes of different lengths does not appear to read on the elected species. Instead, such is only shown for non-elected species of Figs. 20-22. Therefore, claims 8 and 9 are non-elected.
As to clam 11, at least one rotatable plate rotatable after the spacer has been implanted within the body does not appear to read on the elected species. Instead, such is only shown for non-elected species of Figs. 8-14. Therefore, claim 11 is non-elected.
As to clam 12, at least one ramped surface is adapted to push a piercing element through an aperture in the first endplate does not appear to read on the elected species. Instead, such is only shown for non-elected species of Figs. 43-49. Therefore, claim 12 is non-elected.
As to clam 13, at least one piercing element connected to the deployer, the at least one piercing element operable to pierce bone of the joint when the rotatable deployer is rotated within the body does not appear to read on the elected species. Instead, such is only shown for non-elected species of Figs. 43-49. Therefore, claim 13 is non-elected.
As to claims 16 and 17, the first endplate includes a rotatable portion having first and second transverse axes of different lengths does not appear to read on the elected species. Instead, such is only shown for non-elected species of Figs. 20-22. Therefore, claims 16 and 17 are non-elected.
As to clam 18, at least one ramped surface is adapted to push a piercing element through an aperture in the first endplate does not appear to read on the elected species. Instead, such is only shown for non-elected species of Figs. 43-49. Therefore, claim 18 is non-elected.
As to clam 19, at least one piercing element connected to the deployer, the at least one piercing element operable to pierce bone of the joint when the rotatable deployer is rotated within the body does not appear to read on the elected species. Instead, such is only shown for non-elected species of Figs. 43-49. Therefore, claim 19 is non-elected.
Accordingly, claims 7-9, 11-13, and 16-19 are withdrawn from further consideration.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/270,620, 13/711,204, 14/940,322, 13/845,645, 13/451,230, 13/440,158, 12/823,736, 13/273, 994, and 12/579,833, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/270,620, 13/711,204, 14/940,322, 13/845,645, 13/451,230, 13/440,158, 12/823,736, 13/273, 994, and 12/579,833 fail to provide adequate support for a carriage and an expansion cam simultaneously present in an invention as provided by claims 1-19.
The disclosure of the prior-filed application, Application No. 14/940,322, 13/845,645, 13/451,230, 13/440,158, 12/823,736, 13/273, 994, and 12/579,833, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 14/940,322, 13/845,645, 13/451,230, 13/440,158, 12/823,736, 13/273, 994, and 12/579,833 fail to provide adequate support for a rotatable expansion cam and a shaft coupled to the frame as provided by claims 1-19.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1 and 14, the specification appears to lack proper antecedent basis for a carriage slideably coupled to the frame and having distal and proximal ends defining a longitudinal axis extending therebetween, the carriage having at least one ramped surface; a first endplate having at least one first surface mateable with the at least one ramped surface; and an expansion cam disposed between the first and second endplates; a shaft coupled to the frame and the expansion cam such that rotation of the shaft causes the expansion cam to rotate, which in turn causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates while the first endplate is being guided by the at least one first surface mated with the at least one carriage ramped surface. That is, the specification is silent to a species comprising both a carriage and an expansion cam as claimed. Accordingly, the specification fails to provide proper antecedent basis for a carriage slideably coupled to the frame and having distal and proximal ends defining a longitudinal axis extending therebetween, the carriage having at least one ramped surface; a first endplate having at least one first surface mateable with the at least one ramped surface; and an expansion cam disposed between the first and second endplates; a shaft coupled to the frame and the expansion cam such that rotation of the shaft causes the expansion cam to rotate, which in turn causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates while the first endplate is being guided by the at least one first surface mated with the at least one carriage ramped surface. Examiner suggests removing the carriage and corresponding features from the claims.
As to claim 2, the specification appears to lack proper antecedent basis for an expansion cam with the carriage includes at least two ramped surfaces, and the second endplate includes at least one second surface mateable with at least one of the two ramped surfaces of the carriage, whereby when the shaft rotates the expansion cam, the second surface slides against the at least one of the two ramped surfaces. That is, the specification is silent to a species comprising both a carriage and an expansion cam as claimed. Accordingly, the specification fails to provide proper antecedent basis for an expansion cam with the carriage includes at least two ramped surfaces, and the second endplate includes at least one second surface mateable with at least one of the two ramped surfaces of the carriage, whereby when the shaft rotates the expansion cam, the second surface slides against the at least one of the two ramped surfaces. Examiner suggests removing the carriage and corresponding features from the claims.
As to claim 15, the specification appears to lack proper antecedent basis for the first proximal wall is a metallic portion and a portion extending longitudinally along the longitudinal axis is a polymeric portion attached to the metallic portion via a screw. That is, the specification is silent to attachment of the portions via a screw. Accordingly, the specification fails to provide proper antecedent basis for the first proximal wall is a metallic portion and a portion extending longitudinally along the longitudinal axis is a polymeric portion attached to the metallic portion via a screw.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a carriage slideably coupled to the frame and having distal and proximal ends defining a longitudinal axis extending therebetween, the carriage having at least one ramped surface; a first endplate having at least one first surface mateable with the at least one ramped surface; and an expansion cam disposed between the first and second endplates; a shaft coupled to the frame and the expansion cam such that rotation of the shaft causes the expansion cam to rotate, which in turn causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates while the first endplate is being guided by the at least one first surface mated with the at least one carriage ramped surface of claims 1 and 14, the carriage includes at least two ramped surfaces, and the second endplate includes at least one second surface mateable with at least one of the two ramped surfaces of the carriage, whereby when the shaft rotates the expansion cam, the second surface slides against the at least one of the two ramped surface of claim 2, the first endplate is composed of two interconnected portions of dissimilar materials of claim 5, one dissimilar material is polymeric, and another dissimilar material is metallic of claim 6, and the first proximal wall is a metallic portion and a portion extending longitudinally along the longitudinal axis is a polymeric portion attached to the metallic portion via a screw of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “A spacer for maintaining a separation of bones of a joint, the spacer comprising:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-6, 10, 14, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, and 14 is/are unclear with regards to how any disclosed carriage can physically coexist with any disclosed expansion cam given the shown structures of Figs. 1-7, 18, and 19 and the lack of description of such an occurrence which appears contrary to applicant’s restriction traversal. Further, it is unclear how any of the disclosed carriage and expansion cam can both cause the change in height between the endplates given the disclosed structures shown in Figs. 1-7, 18, and 19 or where such has been described in the specification. As Applicant elected the species of Figs. 18 and 19 for prosecution at the time and such is not disclosed to include a carriage, Examiner is interpreting this as referring to, and suggests removing the carriage and corresponding features from the claims. For example, as to claim 1, Examiner is interpreting this as referring to, and suggests amending as, “a frame defining a longitudinal axis; 
Claim(s) 4 recites/recite the limitation "the proximal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein the proximal wall further includes”.
Claim(s) 3, 5, 6, 10, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1and 2 is/are rejected under pre-AIA  35 U.S.C. 102(1) as being anticipated by Crozet et al. (US 6,375,683, hereinafter “Crozet”).
As to claim 1, Crozet discloses a spacer (Fig. 8) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (23, 13) defining a longitudinal axis (Fig. 8); a first endplate (21) capable of engaging a first bone of the joint (col. 5 lines 45-51, col. 3 lines 29-33), and having at least one first surface (Fig. 8); and a second endplate (21 of 11, Fig. 8) capable of engaging a second bone of the joint (col. 3 lines 33-35, col. 5 lines 45-51, col. 3 lines 29-33); an expansion cam (30) disposed between the first and second endplates (Fig. 8); a shaft (40, tool of col. 4 lines 58-60) coupled to the frame and the expansion cam (Fig. 8, col. 5 lines 45-51, Figs. 3-4) such that rotation of the shaft causes the expansion cam to rotate (Fig. 8, col. 5 lines 45-51, col. 4 lines 58-60), which in turn causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Fig. 8, col. 5 lines 45-51, col. 4 lines 58-67).
As to claim 2, Crozet discloses that the second endplate includes at least one second surface (Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 3, 10, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crozet in view of Baynham et al. (US 2007/0270968, hereinafter “Baynham”).
As to claim 3, Crozet discloses the invention of claim 1.
Crozet is silent to the first endplate includes a first proximal wall extending laterally to the longitudinal axis, the first proximal wall including at least one aperture through which a fastener may pass to secure the first endplate to a bone of the joint. 
Baynham teaches a spacer (Figs. 4-6) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (42, 40) defining a longitudinal axis (Figs. 4-6); a shaft (67) coupled to the frame (Fig. 6); a first endplate (11, 70) capable of engaging a first bone of the joint (¶s 22 and 32) and having at least one first surface (bottom surface as shown in Figs. 4-6); and a second endplate (13, 71) capable of engaging a second bone of the joint (¶s 22 and 32), wherein rotation of the shaft causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Figs. 4-6); wherein the first endplate includes a first proximal wall (70) extending laterally to the longitudinal axis (Figs. 4-6), the first proximal wall including at least one aperture (72, 73) through which a fastener (76, 77) may pass (Figs. 4-6) to secure said first endplate to a bone of the joint (¶32), wherein the second endplate includes a second proximal wall (71) including at least one aperture (74, 75) through which a fastener (78, 79) may pass (Fig. 4) to secure said second endplate to the second bone of the joint (¶32).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first and second endplate as disclosed by Crozet by adding the proximal walls with apertures for fasteners that move with the endplate as taught by Baynham to engage adjacent vertebrae and place bone screws into the adjacent vertebra in order to add stability to the implant and provide additional security to prevent dislodgement of the implant under normal activity (Baynham ¶31). 

As to claim 10, Crozet discloses the invention of claim 1.
Crozet is silent to the first endplate includes an aperture sized and dimensioned to receive an elongated fastener operable to pass through the aperture to affix the endplate to bone of the joint, the aperture movable with the first endplate as the first endplate is moved along the axis transverse to the longitudinal axis. 
Baynham teaches a spacer (Figs. 4-6) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (42, 40) defining a longitudinal axis (Figs. 4-6); a shaft (67) coupled to the frame (Fig. 6); a first endplate (11, 70) capable of engaging a first bone of the joint (¶s 22 and 32) and having at least one first surface (bottom surface as shown in Figs. 4-6); and a second endplate (13, 71) capable of engaging a second bone of the joint (¶s 22 and 32), wherein rotation of the shaft causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Figs. 4-6); wherein the first endplate includes a first proximal wall (70) that includes an aperture (72, 73) sized and dimensioned to receive an elongated fastener (76, 77) operable to pass through the aperture (Figs. 4-6) to affix the endplate to bone of the joint (¶32), the aperture movable with the first endplate as the first endplate is moved along the axis transverse to the longitudinal axis (Figs. 4-6); wherein the second endplate includes a second proximal wall (71) including at least one aperture (74, 75) through which a fastener (78, 79) may pass (Fig. 4) to secure said second endplate to the second bone of the joint (¶32).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first and second endplate as disclosed by Crozet by adding the proximal walls with apertures for fasteners that move with the endplate as taught by Baynham to engage adjacent vertebrae and place bone screws into the adjacent vertebra in order to add stability to the implant and provide additional security to prevent dislodgement of the implant under normal activity (Baynham ¶31). 

As to claim 14, Crozet discloses a spacer (Fig. 8) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (23, 13) defining a longitudinal axis (Fig. 8); a first endplate (21) capable of engaging a first bone of the joint (col. 5 lines 45-51, col. 3 lines 29-33), and having at least one first surface (Fig. 8); and a second endplate (21 of 11, Fig. 8) capable of engaging a second bone of the joint (col. 3 lines 33-35, col. 5 lines 45-51, col. 3 lines 29-33); an expansion cam (30) disposed between the first and second endplates (Fig. 8); a shaft (40, tool of col. 4 lines 58-60) coupled to the frame and the expansion cam (Fig. 8, col. 5 lines 45-51, Figs. 3-4) such that rotation of the shaft causes the expansion cam to rotate (Fig. 8, col. 5 lines 45-51, col. 4 lines 58-60), which in turn causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Fig. 8, col. 5 lines 45-51, col. 4 lines 58-67).
Crozet is silent to the first endplate includes a first proximal wall extending laterally to the longitudinal axis, the first proximal wall including at least one aperture through which a fastener may pass to secure the first endplate to a bone of the joint. 
Baynham teaches a spacer (Figs. 4-6) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (42, 40) defining a longitudinal axis (Figs. 4-6); a shaft (67) coupled to the frame (Fig. 6); a first endplate (11, 70) capable of engaging a first bone of the joint (¶s 22 and 32) and having at least one first surface (bottom surface as shown in Figs. 4-6); and a second endplate (13, 71) capable of engaging a second bone of the joint (¶s 22 and 32), wherein rotation of the shaft causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Figs. 4-6); wherein the first endplate includes a first proximal wall (70) extending laterally to the longitudinal axis (Figs. 4-6), the first proximal wall including at least one aperture (72, 73) through which a fastener (76, 77) may pass (Figs. 4-6) to secure said first endplate to a bone of the joint (¶32), wherein the second endplate includes a second proximal wall (71) including at least one aperture (74, 75) through which a fastener (78, 79) may pass (Fig. 4) to secure said second endplate to the second bone of the joint (¶32).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first and second endplate as disclosed by Crozet by adding the proximal walls with apertures for fasteners that move with the endplate as taught by Baynham to engage adjacent vertebrae and place bone screws into the adjacent vertebra in order to add stability to the implant and provide additional security to prevent dislodgement of the implant under normal activity (Baynham ¶31). 

Claim(s) 4-6 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crozet and Baynham in view of Theofilos (US 2010/0217393).
As to claim 4, the combination of Crozet and Baynham discloses the invention of claim 3.
The combination of Crozet and Baynham is silent to the proximal further includes a blocker that prevents backing out of a fastener passed through the first endplate.
Theofilos teaches a spacer (10, Figs. 4-6) capable of use for maintaining a separation of bones of a joint (shown for an alternate embodiment in Fig. 1), the spacer comprising: a frame (bottom of 12 as shown in Fig. 4, Fig. 4); a first endplate (14, top of 12 as shown in Fig. 4, Fig. 4) capable of engaging a first bone of the joint (shown for an alternate embodiment in Fig. 1), wherein said first endplate a first proximal wall (14, 15) that includes at least one aperture (apertures shown holding 16s in Figs. 4 and 5) through which a fastener (16s) may pass (Figs. 4 and 5) to secure said first endplate to the first bone of the joint (shown for an alternate embodiment in Fig. 1); wherein the proximal wall further includes a blocker (15) that prevents backing out of a fastener passed through the first endplate (¶69).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the endplates as disclosed by the combination of Crozet and Baynham to have a blocker as taught by Theofilos in order to prevent the fastener from falling out of the aperture should it become loosened (Theofilos ¶69).

As to claims 5 and 6, the combination of Crozet and Baynham discloses the invention of claim 1.
The combination of Crozet and Baynham is silent to the first endplate is composed of two interconnected portions of dissimilar materials. As to claim 6, the combination of Crozet and Baynham is silent to one dissimilar material is polymeric, and another dissimilar material is metallic. 
Theofilos teaches a spacer (10, Fig. 1) capable of use for maintaining a separation of bones of a joint (Fig. 1), the spacer comprising: a frame (bottom of 12 as shown in Fig. 1, Fig. 1); a first endplate (14, top of 12 as shown in Fig. 1, Fig. 1) capable of engaging a first bone of the joint (Fig. 1), wherein said first endplate includes at least one aperture (apertures shown holding 16s in Fig. 1) through which a fastener (16s) may pass (Fig. 1) to secure said first endplate to the first bone of the joint (Fig. 1); wherein the first endplate is composed of two interconnected portions of dissimilar materials (Fig. 1, ¶52 discloses that retention member 14 is formed of metal or metal alloy and the spacer/implant 12 is formed of PEEK or other polymer). As to claim 6, Theofilos teaches that one dissimilar material is polymeric (¶52), and another dissimilar material is metallic (¶52). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the materials of the endplate as disclosed by the combination of Crozet and Baynham to have a metallic bone screw engaging portion/integral bracket portion/proximal wall and a polymeric vertebral endplate abutting portion as taught by Theofilos since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and one would be so motivated in selecting known biocompatible materials used in vertebral implants (Theofilos Fig. 1, ¶52, Wagner col. 18 lines 25-31 and col. 22 lines 40-42) that may be a source for osteogenesis (Theofilos ¶52) and receive bone graft material (Theofilos ¶52, Wagner col. 21 lines 24-25) as well as for holding fasteners which are secured within the bone (Theofilos ¶52).

As to claim 15, the combination of Crozet and Baynham discloses the invention of claim 14.
The combination of Crozet and Baynham is silent to the first proximal wall is a metallic portion and a portion extending longitudinally along the longitudinal axis is a polymeric portion attached to the metallic portion via a screw. 
Theofilos teaches a spacer (10, Fig. 1) capable of use for maintaining a separation of bones of a joint (Fig. 1), the spacer comprising: a frame (bottom of 12 as shown in Fig. 1, Fig. 1); a first endplate (14, top of 12 as shown in Fig. 1, Fig. 1) capable of engaging a first bone of the joint (Fig. 1), wherein said first endplate includes at least one aperture (apertures shown holding 16s in Fig. 1) through which a fastener (16s) may pass (Fig. 1) to secure said first endplate to the first bone of the joint (Fig. 1); wherein the first proximal wall is a metallic portion (¶52 discloses that retention member 14 is formed of metal or metal alloy) and a portion extending longitudinally along the longitudinal axis is a polymeric portion (¶52 discloses that the spacer/implant 12 is formed of PEEK or other polymer) attached to the metallic portion.
One of ordinary skill in the art at the time of the invention would have been motivated to modify the materials of the endplate as disclosed by the combination of Crozet and Baynham to have a metallic bone screw engaging portion/integral bracket portion/proximal wall and a polymeric vertebral endplate abutting portion as taught by Theofilos since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and one would be so motivated in selecting known biocompatible materials used in vertebral implants (Theofilos Fig. 1, ¶52, Wagner col. 18 lines 25-31 and col. 22 lines 40-42) that may be a source for osteogenesis (Theofilos ¶52) and receive bone graft material (Theofilos ¶52, Wagner col. 21 lines 24-25) as well as for holding fasteners which are secured within the bone (Theofilos ¶52). It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to specify that the attachment between endplate portions of differing materials of the combination of Crozet, Baynham, and Theofilos is via a screw, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of attaching two abutting components (Crozet Fig. 8, Theofilos Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\


/AMY R SIPP/Primary Examiner, Art Unit 3775